Citation Nr: 1412262	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  07-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cervical spondylosis, claimed as nerve damage to the neck and extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent, denied service connection for cervical spondylosis.

This matter was previously before the Board in December 2010, at which time the claim of service connection for spondylosis, claimed as nerve damage to the neck and extremities, was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ has now returned the case to the Board pursuant to 38 C.F.R. § 19.38 (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to attempt to obtain the Veteran's records from the Social Security Administration (SSA).  Various VA treatment records from April 2005 through November 2007 document the Veteran's statements that he applied for SSA disability benefits due to joint pain limiting his ability to work.  An administrative inquiry by VA in November 2007 indicates that the Veteran was not in receipt of SSA disability benefits.  It is not clear if this is because his claim had not yet been decided at that time or because his claim had been denied.  In either event, all records developed in connection his SSA claim are potentially relevant and should be obtained, if available.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to contact the SSA and attempt to obtain all records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  
As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the SSA advises that the requested records do not exist or the records custodian does not have them.

2.  All attempts to fulfill the preliminary development specified in paragraph 1 above must be documented in the claims file.  

If, after making all reasonable attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

3.  After completing all action set forth in paragraphs 1-2, undertake any further action needed as a consequence of the development completed in paragraphs 1-2 above, such as obtaining a new or supplemental VA examination.  

Then, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


